DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that:
“…there exists considerable overlapping subject matter between independent claims 1, 8, 12 and 17. In particular, all of these claims require that the systems/processes, do not stop additional pulses while the stored pulses are sampled or transferred.
Thus, any field of search for one invention would necessarily overlap with the field of search for the other invention. Hence, it would not be a serious burden on the Examiner to examine both the method and apparatus claims presented in this case…”.
This is not found persuasive because while the claims have a few recitations that are similar, it does not change that the claims have independent or distinct features that do not overlap in scope and are not obvious variants where each subcombination was shown to be separately usable as would require different fields of search as evidenced in the office action mailed 09/24/2020.  Specifically the examiner pointed out that invention I was directed to “…a plurality of accumulators, each of the plurality of .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the accumulator to which the digital pixel output is assigned".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. Pub. No. 20100194956).
Regarding claim 1, Yuan discloses:
An imaging device comprising:
an image detector that includes an array of digital pixels (pixel array 305 organized in N.sub.r rows and N.sub.c of pixels 400 where a pulse from comparator 402 is recorded by 1-bit memory 403 and output through digital buffer 414 onto a digital column bus, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9), each digital pixel including an output that provides a digital pixel output pulse each time a charge stored in the digital pixel exceeds a threshold (when the accumulated voltage on the floating drain (V.sub.n) reaches the threshold voltage V.sub.ref of the comparator, the output of the comparator (.phi..sub.rst2) resets the floating drain and an overflow event is recorded by a MOS capacitor M3 in the 1-bit memory where M3 is regularly read and reset by the column slice counter to count the overflow number and at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and quantized by the column-wise ADC, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9);
a readout circuit connected to the output of each of the digital pixels to receive the digital pixel output pulse from each pixel, the readout circuit 
reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses (each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel and where at the end of the accumulation the residual voltage D.sub.r of the pixel is read out and quantized by the column-wise ADC, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9).

Yuan is silent with regards to the reading the accumulators being done with a controller.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a controller, such as a CPU, to control clocking and readout of accumulators, such as Yuan’s SRAM.  This is advantageous in that a controller/CPU can be used to control clocks of the apparatus as well as read out and write signals to different components of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to the reading the accumulators being done with a controller.
Regarding claim 2, see the rejection of claim 1 and note that the limitations of claim 2 were shown.
Regarding claim 3, Yuan further discloses:
each digital pixel includes:
a photodiode (photodiode 408, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9);
an integration capacitor arranged to receive a photocurrent from the photodiode at an input and to store charge developed from the 
a comparator coupled to the input that generates the digital pixel output pulse when the stored charge exceeds the threshold (comparator 402 where when V.sub.n falls below V.sub.ref, comparator 402 turns on internal shutter 410 and resets the FD to V.sub.rst and a pulse from comparator 402 is recorded by 1-bit memory 403, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9).
Regarding claim 4, Yuan further discloses:
digital pixel includes an injection transistor disposed between the photodiode and the integration capacitor that control flow of the photocurrent from the photodiode to the integration capacitor (transistor 406 between the photodiode 408 and capacitance of FD where V.sub.n is formed during integration, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9), the injection transistor having a gate (transfer gate M1a, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9), a source electrically coupled to the photodiode (side of transistor 406 connected to the photodiode 408, par. 53-57, 59, 61, 64, 
Regarding claim 5, Yuan further discloses:
controller samples a first accumulator at a first rate and, based on information in the first accumulator, samples a second accumulator (each SRAM is m-bit long and is implemented using D-flip-flops (DFF) meaning each time the bits of the D-flip-flops of the counter are sampled, and a newly added value changes from a previous value (threshold to change values of the D-flip-flop), the values of the bits of the D-flip-flops changes and must be sampled for the next addition, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9).
Regarding claim 6, see the rejection of claim 5 and note that the limitations of claim 6 were shown.
Regarding claim 7, while Yuan discloses reading the accumulators to determine a number of digital pixel output pulses stored by the accumulators without stopping the generation of digital pixel output pulses as previously shown, Yuan is silent with regards to sampling a first accumulator of the plurality of accumulators at a first rate and a second accumulator of the plurality of accumulators at second rate that is different than the first rate.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include sampling different pixels of an image sensor multiple times and at different speeds based on a varying illuminations being received 
Regarding claim 8, see the rejection of claims 1 and 5 and note that the limitations of claim 8 were shown.

Regarding claim 10, see the rejection of claims 8 and 7 and note that the limitations of claim 10 were shown.
Regarding claim 11, Yuan further discloses:
accumulators are counters and the method further includes incrementing the accumulator to which the digital pixel output is assigned each time a digital pixel output pulse is received (column slice counter/column-wise counter shown as column circuit 500 including counter 501 with an array of static random-access-memory (SRAM) where each SRAM is m-bit long and each SRAM holds the self-reset number (D.sub.w) of a pixel in one row and where the counter 501 regularly read and resets a 1-bit memory of a pixel to count an overflow number of the pixel where the circuit uses a process where the content of a SRAM for a pixel is added to the content of 1-bit memory 403 of the pixel using adder 511 which gives a new D.sub.w of the pixel that is then stored in the SRAM, par. 53-57, 59, 61, 64, 70-76, 84-91, and Figs. 4B, 5A, 6, 7A, 7B, 7C, 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697